Case: 21-40253     Document: 00516348677          Page: 1    Date Filed: 06/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 8, 2022
                                   No. 21-40253
                                                                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tyton Hester,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:18-CR-85-1


   Before Stewart, Clement, and Elrod, Circuit Judges.
   Per Curiam:*
          Tyton Hester was one of several defendants charged in a multi-agency
   effort to prevent the movement of illegal narcotics from Mexico. After a first
   trial resulted in a hung jury, he was convicted following a second trial on
   counts for drug conspiracy, possession of a firearm in furtherance of a drug
   trafficking crime, and felon in possession of a firearm. Based on his criminal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40253      Document: 00516348677             Page: 2    Date Filed: 06/08/2022




                                       No. 21-40253


   history, the district court sentenced Hester within the guidelines range to life
   imprisonment on count one and 120 months on count three, to be served
   concurrently, and 60 months on count two, to be served consecutively.
           On appeal, Hester disputes the sufficiency of the evidence on all three
   counts, argues that the evidence seized from two locations should have been
   suppressed, and challenges five different guidelines issues. For the following
   reasons, we AFFIRM the judgment of the district court.
            I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY
           The parties dispute Hester’s role in the broader drug conspiracy but
   agree on many facts related to his involvement. Namely, Hester bought
   methamphetamine from Roel Astran in Dallas that he would sell with others
   at his auto shop in Sherman, Mobile MechanicXX. Hester appears to have
   been Astran’s only customer. Astran received methamphetamine from Jesus
   Ordaz     and    Christian    and      Daniel      Mendoza.    Ordaz    received
   methamphetamine from the Mendozas and Jesus Davila Hernandez. Davila
   had primary sources of supply in Mexico.
           According to the Government, Hester would drive to Dallas, pick up
   Astran at a motel or on the street, and head to a stash house. After receiving
   money from Hester, Astran would go inside, buy drugs, and provide them to
   Hester, who would bring them back to Mobile MechanicXX or to the
   apartment that he shared with his common-law wife. At Mobile
   MechanicXX, the drugs were reallocated for further distribution and placed
   in safes to sell. Footage seized from surveillance cameras that Hester had an
   associate install on the premises shows Hester and others breaking drugs
   down, selling bags, recording transactions in ledgers, and inserting and
   removing drugs and cash from the safes. The Government contends that
   these individuals were Hester’s “workers,” but Hester maintains that
   “[e]ach acted effectively as independent contractors, not subordinates.”




                                            2
Case: 21-40253      Document: 00516348677          Page: 3   Date Filed: 06/08/2022




                                    No. 21-40253


          The Sherman Police Department had received information indicating
   that Hester was a drug dealer. Surveillance it carried out at Mobile
   MechanicXX revealed come-and-go traffic, with people not staying long and
   conducting transactions in the parking lot and through car windows.
   Pursuant to warrants approved by a state magistrate, officers searched
   Hester’s auto shop and apartment. At Mobile MechanicXX, they found,
   among other items, a lockbox with several bags of methamphetamine totaling
   35.65 grams, a shotgun engraved with Hester’s initials, GPS trackers, drug
   ledgers, ammunition, a methamphetamine pipe, a marijuana pipe, rifle and
   handgun cartridges, digital scales, safes, and the DVR from the security
   cameras that Hester had installed. Meanwhile, at his apartment, they found
   a loaded semi-automatic pistol, a semi-automatic handgun, drug ledgers,
   digital scales, body armor, and a bag containing 343.6 grams of
   methamphetamine.
          A grand jury charged Hester and seven co-defendants in a second
   superseding indictment with conspiracy to possess with the intent to
   distribute methamphetamine under 21 U.S.C. § 846 (count one). It also
   charged Hester with possession of a firearm in furtherance of a drug
   trafficking crime under 18 U.S.C. § 924(c) (count two) and felon in
   possession of a firearm under 18 U.S.C. § 922(g)(1) (count three). Hester
   filed a motion to suppress evidence retrieved during the search of his
   apartment, alleging that the officers lacked probable cause. The district court
   denied the motion because it was untimely and, in any case, the warrant
   would have been supported by probable cause and fallen under the good faith
   exception. Hester’s first trial lasted approximately two weeks and resulted in
   a conviction on count three and a hung jury on counts one and two. His
   second trial lasted six days and resulted in a conviction on the two remaining
   counts. Notably, in the second trial, the Government introduced the video




                                         3
Case: 21-40253      Document: 00516348677          Page: 4    Date Filed: 06/08/2022




                                    No. 21-40253


   footage of illicit activity in Hester’s auto shop that was captured by his own
   surveillance cameras.
          Following his conviction, the probation office prepared a pre-sentence
   report (“PSR”). Hester’s base offense level, 34, was increased through a
   series of sentencing enhancements and ended up at the guidelines maximum,
   43. Since his criminal history category was V, this resulted in a guidelines
   imprisonment range of life imprisonment. The district court ultimately
   sentenced Hester to life imprisonment on count one and 120 months on
   count three, to be served concurrently, and 60 months on count two, to be
   served consecutively.
          Hester timely appealed, (1) disputing the sufficiency of the evidence
   on all three counts, (2) arguing that the evidence seized from both his
   apartment and auto shop should have been suppressed, and (3) challenging
   five different guidelines issues: the amount of drugs attributed to Hester in
   calculating his base offense level and the sentencing enhancements for
   obstruction of justice under U.S.S.G. § 3C1.1, importation under U.S.S.G.
   § 2D1.1(b)(5), maintaining a premises for distribution under U.S.S.G.
   § 2D1.1(b)(12), and serving as an organizer of a drug distribution enterprise
   under U.S.S.G. § 3B1.1(a).
                                  II. DISCUSSION
                             A. Sufficiency of the Evidence
          This court gives “substantial deference to the jury verdict,” United
   States v. Delgado, 672 F.3d 320, 330 (5th Cir. 2012) (en banc), viewing all
   evidence and making all reasonable inferences in the light most favorable to
   it. United States v. Rodriguez, 260 F.3d 416, 423 (5th Cir. 2001). Thus, we
   affirm the verdict unless no rational jury could have found guilt beyond a rea-
   sonable doubt. United States v. Beacham, 774 F.3d 267, 272 (5th Cir. 2014).




                                         4
Case: 21-40253        Document: 00516348677           Page: 5    Date Filed: 06/08/2022




                                       No. 21-40253


            On appeal, Hester argues that the evidence was insufficient to support
   his convictions for the drug and firearms counts. However, he “faces an
   imposing standard of review” that he cannot overcome. United States v.
   Parekh, 926 F.2d 402, 405 (5th Cir. 1991).
     i.     Count 1: Conspiracy to Possess with Intent to Distribute
            In order to convict a defendant of conspiracy to possess with the intent
   to distribute under 21 U.S.C. § 846, there must be “proof of (1) an agreement
   between two or more persons to violate the narcotics laws, (2) the
   defendant’s knowledge of the agreement, and (3) the defendant’s voluntary
   participation in the conspiracy.” United States v. Booker, 334 F.3d 406, 409
   (5th Cir. 2003).
            According to Hester, the evidence introduced is insufficient to satisfy
   each element because the Government relies heavily on “speculation,
   conjecture[,] and unreliable witnesses.” He emphasizes that the officers
   found no drugs, guns, or “evidence of high living” on him when he was
   arrested; that cooperating and testifying defendants had incentives to
   exaggerate and fabricate against him; that he does not speak Spanish and
   never had conversations with anyone in Mexico; and that the first jury hung
   on this charge. However, such facts do not indicate that Hester did not satisfy
   the elements of conspiracy based on his dealings in Sherman. The
   Government produced ample evidence that could support his conviction,
   including copious testimony reflecting that Hester agreed with two or more
   persons to distribute methamphetamine, surveillance footage showing him
   participating with two or more persons to distribute methamphetamine, and
   the fruits of the searches of his auto shop and apartment. He has failed to
   demonstrate that no rational jury could have found guilt beyond a reasonable
   doubt.




                                             5
Case: 21-40253        Document: 00516348677        Page: 6   Date Filed: 06/08/2022




                                    No. 21-40253


    ii.   Count 2: Possession of a Firearm in Furtherance of Drug Trafficking
          A conviction for possession of a firearm in furtherance of a drug
   trafficking crime under 18 U.S.C. § 924(c) requires both (1) the commission
   of a drug offense and (2) the defendant’s knowing possession of a firearm in
   furtherance of that offense. See United States v. Montes, 602 F.3d 381, 386
   (5th Cir. 2010).
          Hester contends that his conviction rests on the existence of three
   weapons and that there is no evidence that he used them to protect drugs or
   proceeds. Specifically, he argues that the shotgun found at Mobile
   MechanicXX was simply stored there as a means of protecting the auto shop
   from intruders, and that the two guns found in his apartment were weapons
   for his wife’s personal protection. However, the fact that there were drug
   ledgers found by the loaded pistol in his home office undercuts his defense,
   as does the surveillance footage capturing Hester at Mobile MechanicXX in
   possession of one of the weapons his wife ostensibly used for her own
   personal protection. Hester’s wife and associates also testified that these
   were his weapons. In other words, viewing the evidence in the light most
   favorable to the jury verdict, a reasonable jury could determine that Hester
   possessed a firearm in furtherance of his drug conspiracy offense.
   iii.   Count 3: Felon in Possession of a Firearm
          A conviction for felon in possession of a firearm under 18 U.S.C.
   § 922(g)(1) requires that “(1) the defendant was previously convicted of a
   felony, (2) the defendant knowingly possessed a firearm, and (3) the firearm
   traveled in or affected interstate commerce.” United States v. Huntsberry,
   956 F.3d 270, 279 (5th Cir. 2020).
          Hester lists an array of reasons that the evidence is insufficient to
   satisfy the essential elements of this charge, including that he did not have a
   weapon on him when he was arrested, others had access to Mobile




                                          6
Case: 21-40253         Document: 00516348677         Page: 7   Date Filed: 06/08/2022




                                      No. 21-40253


   MechanicXX where the shotgun was found, and none of his co-defendants
   testified that he took a weapon for drug purchases or used one for
   enforcement of sales. Once again, it is unclear how these facts undermine his
   felon in possession conviction. The parties stipulated at trial that Hester was
   a felon and knew of his status as a felon before the date alleged in the relevant
   indictment, and the Government presented evidence that all three firearms
   had traveled in or affected interstate commerce. That Hester did not have a
   firearm on him when he was arrested, others had access to Mobile
   MechanicXX where the shotgun was found, and none of his co-defendants
   testified that he took or used a firearm for purchases or sales, among other
   facts Hester raises, do not demonstrate that no rational jury could have found
   guilt beyond a reasonable doubt.
          In sum, the Government provided sufficient physical, video,
   documentary, and testimonial evidence to support Hester’s convictions on
   all three counts.
                              B. Suppression of the Evidence
          In assessing a denial of a motion to suppress, this court reviews factual
   findings for clear error and conclusions of law de novo. United States v. Bur-
   gos-Coronado, 970 F.3d 613, 618 (5th Cir. 2020). Viewing the evidence in the
   light most favorable to the prevailing party below, we affirm the district
   court’s ruling “if there is any reasonable view of the evidence to support it.”
   United States v. Freeman, 914 F.3d 337, 342 (5th Cir. 2019) (quoting United
   States v. Ortiz, 781 F.3d 221, 226 (5th Cir. 2015)).
     i.   Search of Hester’s Apartment
          According to Hester, the state court violated his Fourth Amendment
   rights by authorizing the search of his apartment where two of three firearms
   were found. He argues that the affidavit supporting the search of his apart-
   ment relied heavily on information regarding surveillance of his auto shop,




                                           7
Case: 21-40253         Document: 00516348677               Page: 8      Date Filed: 06/08/2022




                                          No. 21-40253


   and that the only evidence supporting the search of the apartment specifically
   derived from an informant whose information was stale. 1 The officers were
   allegedly eager to search his apartment and lacked probable cause to do so,
   and the good faith exception allegedly does not apply because of the officer’s
   misrepresentations of current information regarding the apartment.
           As Hester did not directly challenge the untimeliness of his motion to
   suppress, we need not consider it on appeal. United States v. Seymour, 101 F.
   App’x 967, 968 (5th Cir. 2004) (per curiam) (citing Yohey v. Collins, 985 F.2d
   222, 224 (5th Cir. 1993)). However, we note the district court correctly ob-
   served that a reasonable officer could have believed that there was probable
   cause to support the affidavit and subsequent warrant in light of the ongoing
   nature of the suspected drug activity, the direct testimony from a witness who
   had consistently been inside Hester’s home, and the supporting investigation
   by law enforcement. Moreover, it does not appear that probable cause was so
   lacking as to “render official belief in its existence entirely unreasonable.”
   United States v. Leon, 468 U.S. 897, 923 (1984) (quoting Brown v. Illinois,
   422 U.S. 590, 610–11 (1975) (Powell, J., concurring in part)). Thus, the dis-
   trict court took a reasonable view of the evidence in denying the motion to
   suppress evidence obtained from Hester’s apartment.




           1
             Hester also observes that, “[o]ddly, it appears that the district court denied [his]
   motion to suppress without reading the two warrants or two affidavits” and that “[a]
   [c]ourt of [a]ppeals should not defer to a district court” in this circumstance. The
   Government counters that Hester’s complaint derives from his own failure to attach them
   to his motion when, as the movant, he bore the burden of showing that the searches
   challenged were unconstitutional. The Government recited large swaths of the affidavit
   before the district court, and the district court in turn discussed the affidavit and quoted
   from it. In any event, this court has since granted a motion to supplement the record with
   the warrant for the apartment search and associated affidavit.




                                                 8
Case: 21-40253      Document: 00516348677           Page: 9     Date Filed: 06/08/2022




                                     No. 21-40253


    ii.   Search of Hester’s Auto Shop
          Hester concedes that his challenge to the search of Mobile
   MechanicXX “was not preserved at trial” and “[t]he plain error standard
   applies.” To prevail on plain error review, a defendant “must show that
   (1) the district court erred, (2) the error was clear or obvious, (3) the error
   affected his substantial rights, and (4) this court should exercise its discretion
   to correct the error because ‘the error seriously affects the fairness, integrity,
   or public reputation of judicial proceedings.’” United States v. Lewis,
   796 F.3d 543, 546 (5th Cir. 2013) (quoting United States v. Escalante-Reyes,
   689 F.3d 415, 419 (5th Cir. 2012) (en banc)). However, Hester does not ex-
   plain how he satisfied each of the four plain error prongs. According to Hes-
   ter, if this court grants the motion to supplement the record with the relevant
   warrant and affidavit, it will see that the evidence listed did not establish
   probable cause. He makes the same arguments that he made in the context of
   the apartment search regarding the staleness of the evidence.
          Our court denied Hester’s attempt to supplement the record with the
   search warrant and supporting affidavit for the search of his auto shop be-
   cause those documents were not before the district court. Thus, this claim is
   unreviewable and must fail.
          In sum, the district court did not err by declining to suppress evidence
   obtained from the searches of Hester’s apartment and auto shop.
                                 C. Guidelines Challenges
          This court reviews the district court’s drug-quantity calculation for
   clear error. United States v. Eustice, 952 F.3d 686, 690 (5th Cir. 2020). Mean-
   while, this court “review[s] a district court’s interpretation or application of
   the [g]uidelines de novo and its factual findings for clear error.” United States
   v. Conner, 537 F.3d 480, 489 (5th Cir. 2008). “There is no clear error if the




                                           9
Case: 21-40253     Document: 00516348677            Page: 10   Date Filed: 06/08/2022




                                     No. 21-40253


   district court’s finding is plausible in light of the record as a whole.” United
   States v. Juarez-Duarte, 513 F.3d 204, 208 (5th Cir. 2008) (per curiam).
          Hester makes five different challenges to the district court’s applica-
   tion of the sentencing guidelines, each of which will be taken up in turn.
     i.   Base Offense Level
          A district court may estimate drug quantity in calculating what is at-
   tributable to a defendant for sentencing purposes. See United States v. Lee,
   966 F.3d 310, 326–27 (5th Cir. 2020). However, the PSR must have a factual
   basis for the attribution of drugs to a defendant. See United States v. Valles,
   484 F.3d 745, 759 (5th Cir. 2007) (per curiam). “In a drug-trafficking case,
   relevant conduct may include all acts and omissions ‘that were part of the
   same course of conduct or common scheme or plan as the offense of convic-
   tion.’” United States v. Barfield, 941 F.3d 757, 762 (5th Cir. 2019) (quoting
   U.S.S.G. § 1B1.3).
          According to Hester, there was no factual basis for the attribution of
   his co-defendants’ drugs to him. In support of this assertion, he makes sev-
   eral points that he has made elsewhere regarding the co-defendants’ lack of
   credibility and incentives to fabricate about his role in the conspiracy, as well
   as the difficulties in connecting their drug dealing to his own. However, as
   the Government observes, Hester presented no evidence to suggest that the
   district court “clearly erred” in adopting its findings. The narcotics at-
   tributed to him are all of those seized in the searches of his apartment and
   auto shop, as well as some of those seized from co-defendants he supplied.
   Their drugs were “part of the same course of conduct or common scheme or
   plan as the offense of conviction,” as required by the guidelines. The Gov-
   ernment convincingly argues that over twice as many drugs could have been
   attributed to Hester had the probation office included certain testimony and




                                          10
Case: 21-40253      Document: 00516348677           Page: 11   Date Filed: 06/08/2022




                                     No. 21-40253


   other searches in its calculation, so the district court’s reliance on the more
   conservative calculation does not amount to clear error.
     ii.   Obstruction of Justice Enhancement
           Under U.S.S.G. § 3C1.1, the district court can apply a two-level en-
   hancement for obstruction of justice if the defendant “willfully obstructed or
   impeded, or attempted to obstruct or impede,” investigation into his offense.
           According to Hester, this court should hold that the paucity of evi-
   dence was insufficient to attribute to him two anonymous handwritten notes
   and a handwritten letter, which contained warnings like “IF YOU ARE
   TALKING YOU AIN’T WALKIN’.” He explains that the PSR merely “as-
   sumed” that he must have written the notes and letter, and that in any case
   there was “not an attempt to impede justice.” However, the Government
   directs us to specific lines that match specific facts demonstrating that only
   Hester could be the author. Notably, it underscores that one of the notes ad-
   dressed Hester’s associate Amy Lashley by name and stated that “I saw the
   video that you made. I got your statement on deck” when Lashley (and only
   Lashley) had secretly recorded a video of a conversation between herself and
   Hester in cooperation with investigators. Moreover, lines such as “nothing
   good ever comes out of working with or helping the Feds!!!” and “stick to
   the script no matter what” undoubtedly reflect an attempt to impede justice.
   Thus, the district court did not clearly err, as its application of the enhance-
   ment was plausible considering the record.
    iii.   Importation Enhancement
           Under U.S.S.G. § 2D1.1(b)(5), the district court can apply a two-level
   enhancement for importation when the charged offense involves “the impor-
   tation of amphetamine or methamphetamine[.]”
           According to Hester, the district court failed to establish that Hester
   knew the methamphetamine was imported. However, he acknowledges that




                                          11
Case: 21-40253     Document: 00516348677            Page: 12   Date Filed: 06/08/2022




                                     No. 21-40253


   he is aware of Fifth Circuit caselaw that indicates this enhancement applies
   when the offense involved the importation of methamphetamine “even if the
   defendant did not know that the methamphetamine was imported.” United
   States v. Serfass, 684 F.3d 548, 554 (5th Cir. 2012). The record establishes
   that Hester’s methamphetamine source was Astran, Astran received meth-
   amphetamine from Davila, and Davila’s primary sources of supply were in
   Mexico. Because Serfass is binding, Hester’s argument is foreclosed.
    iv.   Premises Enhancement
          Under U.S.S.G § 2D1.1(b)(12), the district court can apply a two-level
   enhancement “[i]f the defendant maintained a premises for the purpose of
   manufacturing or distributing a controlled substance[.]”
          Hester asserts that the evidence presented was insufficient to support
   the application of the premises enhancement. Specifically, he argues that the
   videos taken from his security cameras are inconclusive and “[a]t
   best . . . show[] only incidental drug sales at the shop.” But multiple corrob-
   orated statements and items seized at Mobile MechanicXX, among other ev-
   idence, “show[] that Hester’s mechanic shop was the centerpiece of his
   drug-dealing business,” as the district court held. Again, there is no clear er-
   ror because this was “plausible in light of the record as a whole.” Juarez-
   Duarte, 513 F.3d at 208.
     v.   Organizer Enhancement
          Under U.S.S.G. § 3B1.1(a), the district court can apply a four-level
   enhancement “[i]f the defendant was an organizer or leader of a criminal ac-
   tivity that involved five or more participants or was otherwise extensive[.]”
          Hester notes that his role in the drug distribution does not fit within
   this provision, which considers whether he
          exercise[d] . . . decision making authority, the nature of partic-
          ipation in the commission of the offense, the recruitment of




                                          12
Case: 21-40253      Document: 00516348677          Page: 13    Date Filed: 06/08/2022




                                    No. 21-40253


          accomplices, the claimed right to a larger share of the fruits of
          the crime, the degree of participation in planning or organizing
          the offense, the nature and scope of the illegal activity, and the
          degree of control and authority exercised over others.
   U.S.S.G. § 3B1.1(a) Application Note 4. According to Hester, “[n]o one tes-
   tified [that he] displayed these controlling behaviors[,]” and even if some fac-
   tors point to leadership, this does not necessarily mean that he was a leader.
   Meanwhile, the Government points to his position atop an organizational
   chart found at the auto shop, testimony indicating that Hester was “in
   charge” and “the boss,” and his provision of supplies for his workers, among
   other evidence. Considering such evidence, the district court did not clearly
   err in holding that Hester qualified for the organizer enhancement.
          Therefore, the district court did not clearly err in its calculation of
   Hester’s base offense level and its application of the challenged sentencing
   enhancements.
                                 III. CONCLUSION
          In summary, for the foregoing reasons, we AFFIRM the judgment of
   the district court.




                                          13